IN THE COURT OF APPEALS OF IOWA

                                   No. 14-1991
                             Filed February 10, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JEREMY LEE VANSICKLE,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Scott County, Christine Dalton

Ploof, District Associate Judge.



      Defendant appeals, challenges the sufficiency of the evidence supporting

the jury’s finding of guilt for eluding. AFFIRMED.




      Joel Walker of Law Office of Joel Walker, Davenport, for appellant.

      Thomas J. Miller, Attorney General, and Kevin Cmelik and Jean C.

Pettinger, Assistant Attorneys General, for appellee.



      Considered by Vogel, P.J., and Vaitheswaran and Bower, JJ.
                                           2



VAITHESWARAN, Judge.

       Officers with the Scott County Sheriff’s Department directed Jeremy

Vansickle to stop a vehicle he was driving. Vansickle failed to stop and, instead,

took the officers on a high-speed chase.       A jury found him guilty of several

offenses including eluding or attempting to elude. See Iowa Code § 321.279(2)

(2013).   On appeal, Vansickle challenges the sufficiency of the evidence

supporting the jury’s finding of guilt on the eluding crime. The State responds

that Vansickle failed to preserve error.

       We begin and end with the State’s error preservation argument. Error is

not preserved on a sufficiency of the evidence claim where counsel fails to make

a motion for judgment of acquittal specifying the elements of the charge being

challenged. See State v. Brubaker, 805 N.W.2d 164, 174 (Iowa 2011) (“The

motion for directed verdict of acquittal . . . lacked any specific grounds, and thus,

the error was not preserved.”); State v. Crone, 545 N.W.2d 267, 270 (Iowa 1996)

(“The record reveals Crone’s attorney did not mention the ‘threat’ or ‘anything of

value’ elements of the extortion charge in his motion.        Accordingly, Crone’s

motion for judgment of acquittal did not preserve the specific arguments he is

now making for the first time on appeal.”).

       In moving for judgment of acquittal, Vansickle’s attorney broadly asserted:

       At this time, we would move for Motion for Directed Verdict on the
       indictable offense[] eluding. . . . The State has presented a case in
       which, even taken in the light most favorable to the State, they have
       not met their prima facie case for any of the offenses, and for those
       reasons, Your Honor, we move for a directed verdict.

At the close of the evidence, he stated:
                                          3



       Your Honor, I believe that after the defendant’s case, even if you
       take the evidence in the light most favorable to the State, that now
       there is the issue of whether the State has presented a prima facie
       case for the charge[] of eluding. . . . So for the reasons we
       articulated earlier, and then, for the additional reasons of the
       testimony of [the defense witnesses], we ask that the [c]ourt direct
       a verdict.

       Vansickle appears to challenge an officer’s identification of him as the

driver of the vehicle. His motion for judgment of acquittal was insufficient to

preserve error on this issue. See State v. Truesdell, 679 N.W.2d 611, 615 (Iowa

2004) (noting defendant “failed to specifically raise the sufficiency of the evidence

claim now raised on appeal”).

       We recognize an exception to the general error-preservation rule when

“the record indicates the grounds for a motion were obvious and understood by

the trial court and counsel.” State v. Williams, 695 N.W.2d 24, 27 (Iowa 2005).

This exception does not apply. The jury was instructed on eluding as follows:

              The said Jeremy Lee Vansickle, on or about the 5th day of
       July, 2013, in the County of Scott and State of Iowa, did willfully fail
       to bring a motor vehicle to a stop or otherwise elude or attempt to
       elude a marked official law enforcement vehicle driven by a
       uniformed peace officer, after being given a visual and audible
       signal to stop, in violation of Section 321.279 of the Code of Iowa.

This is not a single-element crime; theoretically, any number of facts were

subject to challenge. The district court would have had no way of knowing that

Vansickle’s identity was the key issue.       See id. at 28 (“[T]he record clearly

reveals the trial court and counsel understood that the grounds for the motion for

judgment of acquittal targeted the insufficiency of the evidence to support the first

element of assault . . . .”).
                                         4



      We conclude Vansickle failed to preserve error on his challenge to the

sufficiency of the evidence supporting the finding of guilt on the crime of eluding.

We affirm Vansickle’s judgment and sentence for eluding.

      AFFIRMED.